               Case 19-11743-JTD              Doc 815-4        Filed 06/11/21         Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                Post-Effective Date Debtor.



                                       CERTIFICATE OF SERVICE

                  I, Michael R. Seidl, hereby certify that on the 11th day of June, 2021, I caused a

copy of the following to be served on the attached service lists in the manner indicated.

        Notice of Liquidating Trustee’s Sixth Omnibus Objection (Non-Substantive) to Certain
         Claims (Late Claims, Stock Claims, and No Support Claims);
        Liquidating Trustee’s Sixth Omnibus Objection (Non-Substantive) to Certain Claims
        (Late Claims, Stock Claims, and No Support Claims);
        Exhibit A (Proposed Order with Exhibits, 1, 2, 3)
        Exhibit B (Declaration)


                                                      /s/ Michael R. Seidl
                                                      Michael R. Seidl (DE Bar No. 3889)




1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.


DOCS_DE:234650.1 65988/003
               Case 19-11743-JTD     Doc 815-4      Filed 06/11/21   Page 2 of 11




Pancakes & Pies (Perkins)
Claimant Service List-6th Omnibus
Doc #234643
39-First Class Mail

FIRST CLASS MAIL
Association of Marie Callenders Franchisees, Inc.
Robert Fischer
220 S. Atlantic Blvd
Monterrey Park, CA 91754

FIRST CLASS MAIL
Nexstar Broadcasting, Inc.
Legal Department
545 East John Carpenter Fwy
Suite 700
Irving, TX 75062

FIRST CLASS MAIL
Servpro of Citrus Heights, Roseville and Carmichael
701 Del Paso Road
Sacramento, CA 95834

FIRST CLASS MAIL
Abrams, Lee N.
2315 Meadow Drive South
Wilmette, IL 60091

FIRST CLASS MAIL
BTIG, LLC
Attention Alexia Petrou, Legal
65 East 55th Street
New York, NY 10022

FIRST CLASS MAIL
McKee, Ruth W.
1085 Dale St. SW # 126
Hutchinson, MN 55350

FIRST CLASS MAIL
Alvarado, Wynne
10911 Paramount Blvd
Downey, CA 90241

FIRST CLASS MAIL
Andrews, Carissa



DOCS_DE:234643.1 65988/003
               Case 19-11743-JTD       Doc 815-4   Filed 06/11/21   Page 3 of 11




6429 Bridge Rd, Apt 102
Madison, WI 53713

FIRST CLASS MAIL
Barnes, Bryce
3697 Kershaw Camden Hwy
Jefferson, SC 29718

FIRST CLASS MAIL
Barrios, Christopher
1282 East Sequoia
Tulare, CA 93274

FIRST CLASS MAIL
Best, Shaunae
2524 Strawberry Terrace
Northport, FL 34286

FIRST CLASS MAIL
Cabrera, Melissa
1426 E Larkwood St
West Covina, CA 91791

FIRST CLASS MAIL
Caudillo, Adriana
2446 250th St.
Lomita, CA 90717

FIRST CLASS MAIL
Ceja-Rodriguez, Rafael
7551 Franklin Street 3
Buena Park, CA 90621

FIRST CLASS MAIL
Chapman, Nancy
c/o Kevin M. Hanratty, Esq.
1815 Village Center Circle, Ste. 140
Las Vegas, NV 89134

FIRST CLASS MAIL
Cook, Channie
5168 Zenith Parkway #3
Machesney, IL 61115

FIRST CLASS MAIL
Daniels, Taylor



DOCS_DE:234643.1 65988/003                     2
               Case 19-11743-JTD   Doc 815-4   Filed 06/11/21   Page 4 of 11




1245 S. Petit Avenue
#308
Ventura, CA 93004

FIRST CLASS MAIL
Deloreto, Michael
2201 81 St
Saint Petersburg, FL 33710

FIRST CLASS MAIL
Donnelly, Sheila
3155 South 2000 E, Apt A
Salt Lake City, UT 84109

FIRST CLASS MAIL
Draheim, Bryan
517 S Washington Ave
Mason City, IA 50401

FIRST CLASS MAIL
Duffee, Christopher
2335 Stewart Ave Apt 311
Saint Paul, MN 55116-3062

FIRST CLASS MAIL
Galassos Bakery
MaryAnn Sclifo
10820 San Sevaine Way
Mira Loma, CA 91752

FIRST CLASS MAIL
General Parts, L.L.C.
Attn Connie Bauman
11311 Hampshire Avenue South
Bloomington, MN 55438

FIRST CLASS MAIL
Goodreau, Robert
2818 N Nebraska Ave
Tampa, FL 33602

FIRST CLASS MAIL
Gordon, Angela
2320 Washington Street
Burlington, IA 52601




DOCS_DE:234643.1 65988/003                 3
               Case 19-11743-JTD   Doc 815-4   Filed 06/11/21   Page 5 of 11




FIRST CLASS MAIL
Grandinetti, Maria
306 Maine Pl
Lehigh Acres, FL 33936-4946

FIRST CLASS MAIL
Haag, Marilynn
9100 Northwood Pkwy
New Hope, MN 55427

FIRST CLASS MAIL
Holm, Angel
304 Court Dr
New Salem, ND 58563

FIRST CLASS MAIL
Kuyat, Leila
6655 Palm Ave.
#95
Riverside, CA 92506

FIRST CLASS MAIL
Modesto Irrigation District
1231 11th Street
Modesto, CA 95354

FIRST CLASS MAIL
Moore, Taylor
431 South 4th Ave West
Newton, IA 50208

FIRST CLASS MAIL
Phiffer, Vincent
905 Liberty Ave
Beloit, WI 53511

FIRST CLASS MAIL
Price, Lauren
1207 Oak Drive
Leesburg, FL 34748

FIRST CLASS MAIL
Radford, Jason
600 Ravenshill Way
Deland, FL 32724




DOCS_DE:234643.1 65988/003                 4
               Case 19-11743-JTD   Doc 815-4   Filed 06/11/21   Page 6 of 11




FIRST CLASS MAIL
Rambo, Rose
1151 166th St
Dresser, WI 54009

FIRST CLASS MAIL
Register Tape Unlimited
1445 Langham Creek Drive
Houston, TX 77084

FIRST CLASS MAIL
Rios, Marcos
3544 Easton Avenue
Bethlehem, PA 18020

FIRST CLASS MAIL
Serrato, Mario
403 S Sheridan St.
Corona, CA 92882




DOCS_DE:234643.1 65988/003                 5
               Case 19-11743-JTD    Doc 815-4   Filed 06/11/21   Page 7 of 11




Perkins & Marie Callender’s                     FIRST CLASS MAIL
2002 Service List EMAIL                         Tulare County Tax Collector
Case No. 19-11743                               Mayra Alcantar, Deputy Tax Collector
Document No. 230336                             221 S. Mooney Blvd., Room 104-E
05 – First Class Mail                           Visalia, CA 93291-4593
57 – Emails
                                                FIRST CLASS MAIL
                                                (Counsel for Wells Fargo Vendor Financial
(Liq Trust Counsel)                             Services LLC fka GE Capital Information
Bradford J. Sandler, Esquire                    Technology Solutions c/o A Ricoh USA
Colin R. Robinson, Esquire                      Program f/d/b/a IKON Financial Services)
Peter J. Keane, Esquire                         Christine R. Etheridge, Esq.
Pachulski Stang Ziehl & Jones LLP               PO Box 13708
919 N. Market Street, 17th Floor                Macon, GA 31208-3708
P.O. Box 8705
Wilmington, DE 19899                            EMAIL
Email: bsandler@pszj.com                        (Local Counsel for the Debtors)
crobinson@pszj.com                              Daniel J. DeFranceschi, Esquire
pkeane@pszjlaw.com                              Michael J. Merchant, Esquire
                                                Zachary I. Shapiro, Esquire
FIRST CLASS MAIL                                Brett M. Haywood, Esquire
Internal Revenue Service                        Megan E. Kenney, Esquire
Centralized Insolvency Operation                Richards, Layton & Finger, P.A.
PO Box 7346                                     One Rodney Square
Philadelphia, PA 19101-7346-6787                920 North King Street
                                                Wilmington, DE 19801
FIRST CLASS MAIL                                Email: defranceschi@rlf.com
Internal Revenue Service                        merchant@rlf.com
Centralized Insolvency Operation                shapiro@rlf.com
2970 Market St                                  haywood@rlf.com
Philadelphia, PA 19104                          kenney@rlf.com

FIRST CLASS MAIL                                EMAIL
(Counsel for State of Ohio)                     (Counsel for SCF RC Funding L, LLC;
Robert L. Doty, Esquire                         Counsel for DJ-9, Inc.)
Assistant Attorney General                      Leslie C. Heilman, Esquire
Collections Enforcement, Toledo Regional        Ballard Spahr LLP
Office                                          919 N Market Street, 11th Floor
One Government Center, Suite 1240               Wilmington, DE 19801
Toledo, OH 43604-2261                           Email: heilmanl@ballardspahr.com




DOCS_DE:230336.1 65988/002
               Case 19-11743-JTD    Doc 815-4   Filed 06/11/21    Page 8 of 11




EMAIL                                           EMAIL
(Counsel for Perkins Group LLC)                 (Counsel for Kimco Landlords; Counsel for
Erin R. Fay, Esquire                            Waste Management)
Evan Miller, Esquire                            Rachel B. Mersky, Esquire
Bayard PA                                       Monzack Mersky Mclaughlin and Browder,
600 N King Street, Suite 400                    P.A.
Wilmington, DE 19801                            1201 N Orange Street, Suite 400
Email: efay@bayardlaw.com;                      Wilmington, DE 19801
emiller@bayardlaw.com                           Email: rmersky@monlaw.com

EMAIL                                           EMAIL
(Counsel for Liberty Property Limited           Delaware Department of Justice
Partnership)                                    Delaware Attorney General
John E. Lucian, Esquire                         Kathy Jennings, Esquire
Jose F. Bibiloni, Esquire                       Carvel State Building
Blank Rome LLP                                  820 N French Street
1201 N Market Street, Suite 800                 Wilmington, DE 19801
Wilmington, DE 19801                            Email: attorney.general@state.de.us
Email: lucian@blankrome.com;
jbibiloni@blankrome.com                         EMAIL
                                                Delaware Dept of Justice
EMAIL                                           Attn: Bankruptcy Dept
(Counsel to Bank of America, N.A., as           820 N French St., 6th Fl
Administrative Agent)                           Wilmington, DE 19801
Mark Pfeiffer, Esquire                          Email: attorney.general@state.de.us
Buchanan Ingersoll & Rooney PC
919 North Market Street, Suite 990              EMAIL
Wilmington, DE 19801                            Linda J. Casey, Esquire
Email: mark.pfeiffer@bipc.com                   Office of the United States Trustee
                                                844 King Street, Suite 2207
EMAIL                                           Wilmington, DE 19801
(Counsel for Del Amo Associates, LLC)           Email: Linda.Casey@usdoj.gov
William E. Chipman, Jr., Esquire
Mark D Olivere, Esquire                         EMAIL
Chipman Brown Cicero & Cole, LLP                David C. Weiss, Esquire
1313 North Market Street, Suite 5400            US Attorney’s Office
Wilmington, DE 19801-6101                       Hercules Building
Email: chipman@chipmanbrown.com;                1313 N. Market Street
olivere@chipmanbrown.com                        Wilmington, DE 19801
                                                Email: usade.ecfbankruptcy@usdoj.gov




DOCS_DE:230336.1 65988/002
2
               Case 19-11743-JTD    Doc 815-4   Filed 06/11/21    Page 9 of 11




EMAIL                                           EMAIL
(Counsel for WF PP Realty, LLC)                 (Counsel for AEI Fund Management, Inc.)
William E. Chipman, Jr., Esquire                John M. Koneck, Esquire
Mark D. Olivere, Esquire                        Fredrikson & Byron, P.A.
Chipman Brown Cicero & Cole, LLP                200 South Sixth St, Ste 4000
Hercules Plaza                                  Minneapolis, MN 55402-1425
1313 North Market Street, Suite 5400            Email: jkoneck@fredlaw.com
Wilmington, DE 19801-6101
Email: chipman@chipmanbrown.com                 EMAIL
olivere@chipmanbrown.com                        (Counsel for Del Amo Associates, LLC)
                                                J. Bennett Friedman, Esquire
EMAIL                                           Friedman Law Group, P.C.
(Counsel for The Buntin Group)                  1901 Avenue of the Stars, Suite 1000
J. Cory Falgowski, Esquire                      Los Angeles, CA 90067
Burr & Forman LLP                               Email: jfriedman@flg-law.com
1201 N. Market Street, Suite 1407
Wilmington, DE 19801                            EMAIL
Email: jfalgowski@burr.com                      (Counsel for National Retail Properties, Inc)
                                                Robert L. LeHane, Esquire
EMAIL                                           Jennifer D. Raviele, Esquire
(Counsel for Perkins Group LLC)                 Kelley Drye & Warren LLP
Kevin Chiu, Esquire                             101 Park Ave
Baker Botts LLP                                 New York, NY 10178
2001 Ross Avenue Suite 900                      Email: KDWBankruptcyDepartment@
Dallas, TX 75201                                kelleydrye.com; rlehane@kelleydrye.com;
Email: kevin.chiu@bakerbotts.com                jraviele@kelleydrye.com

EMAIL                                           EMAIL
(Counsel for SCF RC Funding L, LLC)             (Counsel for the Missouri Department of
Craig Solomon Ganz, Esquire                     Revenue)
Michael DiGiacomo, Esquire                      Sheryl L. Moreau, Esquire
Ballard Spahr LLP                               Missouri Department of Revenue
1 East Washington Street, Suite 2300            Bankruptcy Unit
Phoenix, AZ 85004                               PO Box 475
Email: ganzc@ballardspahr.com;                  Jefferson City, MO 65105-0475
digiacomom@ballardspahr.com                     Email: deecf@dor.mo.gov

EMAIL                                           EMAIL
(Counsel for BICO Associates GP)                (Proposed Counsel for the Debtors)
Russell W. Savory, Esquire                      Scott L. Alberino, Esquire
Beard & Savory, PLLC                            Joanna Newdeck, Esquire
119 South Main Street, Suite 500                Akin Gump Strauss Hauer & Feld LLP
Memphis, TN 38103                               1333 New Hampshire Avenue, NW
Email: Russell.savory@gmail.com                 Washington, DC 20036
                                                Email: salberino@akingump.com
                                                jnewdeck@akingump.com


DOCS_DE:230336.1 65988/002
3
              Case 19-11743-JTD     Doc 815-4   Filed 06/11/21    Page 10 of 11




                                                EMAIL
EMAIL                                           Securities & Exchange Commission
(Counsel to Regions Bank)                       Secretary of the Treasury
E. Franklin Childress, Jr., Esquire             100 F St NE
Baker, Donelson, Bearman, Caldwell &            Washington, DC 20549
Berkowitz, PC                                   Email: SECBankruptcy-OGC-
165 Madison Avenue, Suite 200                   ADO@SEC.GOV
Memphis, TN 38103
Email: fchildress@bakerdonelson.com             EMAIL
                                                Andrew Calamari, Esquire
EMAIL                                           Securities & Exchange Commission NY
Delaware Secretary of State                     Office
Franchise Tax                                   Brookfield Place
401 Federal Street                              200 Vesey St, Ste 400
PO Box 898                                      New York, NY 10281-1022
Dover, DE 19903                                 Email: bankruptcynoticeschr@sec.gov
Email: dosdoc_bankruptcy@state.de.us
                                                EMAIL
EMAIL                                           (Counsel to the Agent Under the Debtors’
Delaware State Treasury                         Prepetition Credit Facility / Counsel to the
820 Silver Lake Blvd, Suite 100                 DIP Agent Counsel to Bank of America,
Dover, DE 19904                                 N.A., as Administrative Agent)
Email: statetreasurer@state.de.us               David L Eades, Esquire
                                                David S. Walls, Esquire
EMAIL                                           Luis M. Lluberas, Esquire
Susanne Larson, Esquire                         Gabriel L. Mathless, Esquire
Internal Revenue Service                        Moore & Van Allen PLLC
31 Hopkins Plz, Rm 1150                         100 N Tryon St, Suite 4700
Baltimore, MD 21201                             Charlotte, NC 28202
Email: SBSE.Insolvency.Balt@irs.gov             Email: davideades@mvalaw.com;
                                                luislluberas@mvalaw.com;
EMAIL                                           davidwalls@mvalaw.com;
Claims and Noticing Agent                       gabrielmathless@mvalaw.com
Andres Estrada
KCC                                             EMAIL
222 N Pacific Coast Highway, Suite 300          (Counsel to Mitchel Cory Family LLC)
El Segundo, CA 90245                            Gerald P. Kennedy, Esquire
Email: PMCIinfo@kccllc.com                      Procopio, Cory, Hargreaves & Savitch LLP
                                                525 B Street, Suite 2200
EMAIL                                           San Diego, CA 92101
G Jeffrey Boujoukos, Esquire                    Email: Gerald.kennedy@procopio.com
Securities & Exchange Commission
1617 JFK Boulevard, Ste 520
Philadelphia, PA 19103
Email: philadelphia@sec.gov



DOCS_DE:230336.1 65988/002
4
              Case 19-11743-JTD    Doc 815-4   Filed 06/11/21   Page 11 of 11




EMAIL                                          EMAIL
(Counsel for WF PP Realty, LLC)                (Counsel to Gray-Bays, LLC)
Howard J. Berman, Esquire                      Michael D. Breslauer, Esquire
Ellenoff Grossman & Schole LLP                 Solomon Ward Seidenwurm & Smith, LLP
1345 Avenue of the Americas, 11th Floor        401 B Street, Suite 1200
New York, NY 10105                             San Diego, CA 92101
Email: hberman@egsllp.com                      Email: mbreslauer@swsslaw.com;
                                               wyones@swsslaw.com
EMAIL
(Counsel for North Port Salford, LLC and       EMAIL
Winter Park University 6245P, LLC)             (Counsel to SFT Holdings, LLC)
Anthony J. D’Artiglio, Esquire                 Daniel E. Vaknin, Esquire
Ansell Grimm & Aaron, P.C.                     Macdonald Fernandez LLP
365 Rifle Camp Road                            221 Sansome Street, Third Floor
Woodland Park, NJ 07424                        San Francisco, CA 94104-2323
Email: ajd@ansellgrimm.com                     Email: daniel@macfern.com

EMAIL                                          EMAIL
(Counsel for The Buntin Group)                 (Counsel for U.S. Cities Fund Operating,
David W. Houston, IV, Esquire                  LP)
J. Patrick Warfield, Esquire                   Stephen B. Gerald, Esquire
Burr & Forman LLP                              Whiteford, Taylor & Preston LLC
222 Second Avenue South, Suite 2000            The Renaissance Centre
Nashville, TN 37201                            405 North King Street, Suite 500
Email: dhouston@burr.com;                      Wilmington, DE 19801
pwarfield@burr.com                             Email: sgerald@wtplaw.com

EMAIL                                          EMAIL
(Counsel for David V. Lees)                    (Counsel to U.S. Cities Fund Operating, LP)
Jennifer R. Hoover, Esquire                    Dennis J. Schaffer, Esquire
Kevin M. Capuzzi, Esquire                      Whiteford Taylor & Preston LLP
John C. Gentile, Esquire                       Seven Saint Paul Street, Suite 1500
Benesch, Friedlander, Coplan & Aranoff         Baltimore, MD 21201
LLP                                            Email: dschaffer@wtplaw.com
222 Delaware Avenue, Suite 801
Wilmington, DE 19801                           EMAIL
Email: jhoover@beneschlaw.com;                 (Counsel to Oracle America, Inc.)
kcapuzzi@beneschlaw.com;                       Shawn M. Christianson, Esquire
jgentile@beneschlaw.com                        Buchalter, A Professional Corporation
                                               55 Second Street, 17th Floor
                                               San Francisco, CA 94105-3493
                                               Email: schristianson@buchalter.com




DOCS_DE:230336.1 65988/002
5
